DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             K.S., the mother,
                                Appellant,

                                    v.

DEPARTMENT OF CHILDREN AND FAMILIES and the GUARDIAN AD
                   LITEM PROGRAM,
                       Appellees.

                              No. 4D17-1358

                             [August 1, 2017]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; J. David Langford, Judge; L.T. Case No.
312016DP000134.

  K.S., the mother, Vero Beach, pro se.

  Kelley Schaeffer, Bradenton, for appellee Department of Children and
Families.

  Laura J. Lee, Sanford, for appellee Guardian Ad Litem Program.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and FORST, JJ., concur.

                         *           *           *

  Not final until disposition of timely filed motion for rehearing.